Citation Nr: 1016955	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  05-02 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a schedular disability rating in excess of 30 
percent for left knee disability, excluding periods of 
temporary total evaluations under 38 C.F.R. § 4.30 following 
surgical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and C.H.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran served on active duty from October 1985 to 
November 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision the RO denied the 
Veteran's claim for an increased disability rating in excess 
of 10 percent for status post arthroscopic debridement of 
articular defect, medial femoral condyle, and excision of 
pathologic medial plica, left knee.

During the appeal, in a January 2003 rating decision, the RO 
assigned the service-connected left knee disability a 100 
percent temporary disability rating pursuant to 38 C.F.R. 
§ 4.30, effective from November 8, 2001 until December 31, 
2001; and thereafter a schedular disability rating of 20 
percent, effective from January 1, 2002 pursuant to 
Diagnostic Code 5010-5258.  See 38 C.F.R. § 4.71a.

As discussed in the reasons and bases below, subsequently 
during the appeal, rating decisions in July 2003 and March 
2007 resulted in adjustments in the disability rating 
assigned for the period from March 27, 2001 for the left knee 
disability.  Periods included disability ratings of 100 
percent temporary disability rating pursuant to 38 C.F.R. 
§ 4.30 for periods following left knee surgery in March 2003 
and October 9, 2006; each time followed by periods evaluated 
on a schedular basis, and ultimately as 30 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The 100 
percent temporary disability ratings, assigned pursuant to 
38 C.F.R. § 4.30 for periods since March 2001, are not part 
of the present appeal before the Board. 

In May 2007 the Veteran testified before the undersigned 
Veterans Law Judge via Video-Conference hearing.  In June 
2007 the Board remanded the case to the RO for further 
development.  The case has been returned to the Board for 
further appellate consideration.  

FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by 
painful motion, limited to flexion of no less than 88 degrees 
and extension of zero degrees; a total left knee replacement 
on October 9, 2006 is followed by symptoms not productive of 
severe painful motion or weakness of the left lower 
extremity.

2.  A November 8, 2001 arthroscopy disclosed a torn medial 
meniscus, which was partially removed; and is manifested by 
post-surgical symptoms.
 

CONCLUSIONS OF LAW

1.  The criteria for disability rating in excess of 30 
percent for left knee disability other than partial medial 
meniscectomy of the left knee, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5259 (2009).

2.  The criteria for a separate, compensable, 10 percent 
disability rating for partial medial meniscectomy of the left 
knee, have been met effective from November 8, 2001 to 
October 9, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the matter 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
Veteran has been provided all information needed for a 
reasonable person to prove the claim.  In any event, the 
Federal Circuit recently vacated the previous decision by the 
United States Court of Appeals for Veterans Claims (Court) 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009). 

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of a 
number of letters between March 2002 and August 2009.  These 
documents in combination provided notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  

The RO informed the Veteran of the specific rating criteria 
which would provide a basis for the rating claim on appeal 
and decided below.  The RO has provided adequate notice of 
how effective dates are assigned.  The claim was subsequently 
readjudicated most recently in an October 2009 supplemental 
statement of the case.  To the extent the appellant did not 
receive full notice prior to the initial decision, after 
pertinent notice was provided, the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim on appeal.  In any event, the claimant has never 
alleged how any content error prevented her from meaningfully 
participating in the adjudication of her claim.  As such, she 
has not established prejudicial error in the content of VCAA 
notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 
(2009). 
 
The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
and personnel records, and records of medical treatment 
received privately and from VA, and VA examination reports. 
 Findings from examination reports are adequate for the 
purposes of deciding the claim on appeal.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was 
also provided with an opportunity to present testimony at a 
hearing on appeal before a Veteran Law Judge, which took 
place in May 2007 by video conference. 

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence 
exists that has not been obtained and would be necessary for 
a fair adjudication of the claim.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
II.  Disability Rating

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3. 

A recent decision of the Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The Veteran's statements describing the symptoms of her 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. § 
4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a 
disability is not specifically listed in the Rating Schedule, 
it may be rated under a closely related injury in which the 
functions affected and the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2009).

As noted in the introduction, during the appeal of the August 
2001 rating decision that continued the then current 
disability rating of 10 percent, in a January 2003 rating 
decision, the RO assigned the service-connected left knee 
disability a 100 percent temporary disability rating pursuant 
to 38 C.F.R. § 4.30, effective from November 8, 2001 until 
December 31, 2001; and thereafter a schedular disability 
rating of 20 percent, effective from January 1, 2002 pursuant 
to Diagnostic Code 5010-5258.  See 38 C.F.R. § 4.71a.  This 
hyphenated code indicates that at the time of the January 
2003 rating decision, the left knee disability was considered 
arthritis (Diagnostic Code 5010), associated with a residual 
condition of cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint 
(Diagnostic Code 5258).  Id.

Then in a July 2003 rating decision, the RO increased the 
schedular disability rating from 20 to 30 percent effective 
from March 27, 2001; and a 100 percent temporary disability 
rating pursuant to 38 C.F.R. § 4.30, effective from March 6, 
2003 to July 1, 2003 when the rating reverted to 30 percent 
on a schedular basis pursuant to Diagnostic Code 5099-5055.  
Id.  That hyphenated code indicates that the left knee 
disability was rated by analogy to a knee replacement 
(prosthesis).  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.

In a March 2007 rating decision the RO assigned the service-
connected left knee disability a 100 percent temporary 
disability rating pursuant to 38 C.F.R. § 4.30, effective 
from October 9, 2006, reverting to the 30 percent disability 
rating effective December 1, 2007 pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055.  Id.  That rating code 
indicates that the left knee disability was rated on the 
basis of criteria for rating knee replacement (prosthesis), a 
choice of coding consistent with the October 9, 2006 total 
left knee replacement, which is further discussed below.

The periods of 100 percent temporary disability rating 
pursuant to 38 C.F.R. § 4.30, are not a subject of this 
appeal because the Veteran is already receiving the maximum 
assignable schedular rating for those periods.  The Veteran 
is claiming entitlement to an increased schedular disability 
rating in excess of 30 percent for the periods during which 
the 100 percent temporary disability rating is not in effect.  

On evaluating the claim for an increased disability rating in 
excess of 30 percent for the left knee disability, after the 
October 2006 total left knee replacement the appropriate 
diagnostic code for evaluation is 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (knee replacement).  Prior to that 
surgery, evaluation must consider all knee rating codes 
implicated by the evidence and consistent with rules for 
evaluating knee disability.  See 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5256-5263 (2009).  Also, as shown in the 
July 2003 rating decision, prior to the total knee 
replacement, if the evidence warrants, the left knee 
disability may also be rated by analogy to a knee replacement 
(prosthesis) under criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5055.  

38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that 
arthritis due to trauma that is substantiated by X-ray 
findings is to be rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 provides that degenerative 
arthritis that is established by X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved, 
which here is the left knee.  The codes for rating on the 
basis of limitation of motion of the knee, are Diagnostic 
Codes 5256 (ankylosis), 5260 (limitation of flexion), and 
5261 (limitation of extension).  See 38 C.F.R. § 4.71a.

The potentially applicable diagnostic code criteria 
addressing musculoskeletal conditions of the knee include the 
following.  Diagnostic Code 5256 pertains to ankylosis of the 
knee, which is "immobility and consolidation of a joint due 
to disease, injury, surgical procedure." Lewis v. Derwinski, 
3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).  Diagnostic Code 5256 is not appropriate to the 
Veteran's service-connected left knee disability because the 
knee is clearly not ankylosed.

Limitation of flexion of a leg (knee) is rated 10 percent 
when limited to 45 degrees, 20 percent when limited to 30 
degrees, and 30 percent when limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg (knee) is rated 10 percent 
when limited to 10 degrees, 20 percent when limited to 15 
degrees, 30 percent when limited to 20 degrees, 40 percent 
when limited to 30 degrees, and 50 percent when limited to 45 
degrees.  38 C.F.R. § 4.71a, Code 5261.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, 
Plate II (2009).

Diagnostic Code 5257 provides a 10 percent evaluation for 
knee impairment with slight recurrent subluxation or lateral 
instability, a 20 percent evaluation for moderate recurrent 
subluxation or lateral instability, and a 30 percent 
evaluation for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.     

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both codified at 38 C.F.R. §4.71a, may be 
assigned for disability of the same joint.  See VAOPGCPREC 9- 
2004.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when reported limitation of knee 
motion shown is compensable or when there is x-ray evidence 
of arthritis together with a finding of painful motion.  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Diagnostic Code 5055 provides criteria for rating 
symptomatology following knee replacement (prosthesis).  A 
total rating is assigned for one year following implantation 
of the prosthetic replacement of a knee joint.  A 60 percent 
rating is assigned with chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
The minimum rating is 30 percent.  Intermediate degrees of 
residual weakness, pain or limitation of motion (i.e., 
between 30 percent and 60 percent) are rated by analogy to 
Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. Part 4, § 
4.71a, Diagnostic Code 5055 (2009).  

The question under Diagnostic Code 5055 in this case is 
whether the Veteran has severe painful motion or weakness in 
the left lower extremity to support a 60 percent rating under 
Diagnostic Code 5055, or whether she has weakness, pain or 
limitation of motion that would support a rating higher than 
30 percent under one of the diagnostic codes (5256 
(ankylosis), 5261 (limitation of extension), or 5262 
(nonunion impairment of the tibia and fibula with loose 
motion requiring a brace)) specified in Diagnostic Code 5055.  

Diagnostic Code 5261 is described above.  Under Diagnostic 
Code 5256, ratings in excess of 30 percent are provided for 
unfavorable ankylosis of the knee joint, however, as 
discussed above, ankylosis is not shown in the Veteran's left 
knee.  38 C.F.R. § 4.71a, Code 5256.  Under Diagnostic Code 
5262, nonunion impairment of the tibia and fibula with loose 
motion requiring a brace is rated 40 percent.

The primary medical evidence pertinent to the Veteran's claim 
for a higher disability rating for the left knee disability, 
is contained in private and VA medical records dated since 
she submitted her claim for an increase in March 2001.  The 
following are representative of the medical record evidence 
material to the claim on appeal.

Private treatment records include a December 2000 operative 
report showing the Veteran underwent debridement of articular 
defect, medial femoral condyle, and excision of pathologic 
medial plica, in treatment of left knee pain, which after 
surgery was diagnosed as partial thickness articular defect, 
medial femoral condyle, and pathologic medial plica, of the 
left knee.

When seen in October 2001, patellar crepitance was noted.  
Range of motion revealed pain only at end points. The report 
noted that test findings showed no evidence of significant 
instability.  X-rays revealed that the patella was well 
aligned and there was osteoarthritis, patello-femoral 
arthritis.  The report contains an assessment of patella-
femoral syndrome and degenerative joint disease; stage 3.

On November 8, 2001 the Veteran underwent evaluation under 
anesthesia and diagnostic arthroscopy and arthroscopic 
partial medial meniscectomy and arthroscopic ATS medial 
femoral condyle with donor site superior lateral femoral 
condyle.  The preoperative diagnosis was left knee medial 
meniscal tear.  The postoperative diagnosis was non healing 
medial meniscal repair with posterior medial meniscal tear, 
posterior horn medial meniscus, zone C1, full thickness 
chondral defect, medial femoral condyle defect, medial 
femoral condyle, measuring 8 by 7 millimeters.    

When seen in December 2001, the Veteran reported pain which 
was aching and throbbing, and continuous.  Examination at 
that time revealed no evidence of significant instability.  
Peripheral neurologic examination was essentially nonfocal; 
motor and sensory examination demonstrated no focal deficits.  
Strength in all major motor groups was 5/5 with no 
fasciculations or atrophy. 

The report of a June 2002 VA examination of the knees shows 
that with respect to the left knee disability, the Veteran 
reported complaints of pain and stiffness daily with popping 
and intermittent swelling of the left knee.  She was not 
wearing a brace or orthotics, and occasionally used a cane to 
ambulate or do weightbearing activity.  She was taking 
aspirin to treat the symptoms.  She reported that her left 
knee was limited in weight bearing activity, squatting, 
kneeling, and bending.

On examination, she had a slight antalgic gait favoring the 
left lower extremity.  She used no assistive device and wore 
no orthotics or braces.  The left knee had some mild to 
moderate peripatellar swelling with obvious healing portal 
incisions and scars from recent arthroscopy without evidence 
of complication.  She had painful range of motion.  She had 
full extension to zero degrees and flexion was to 145 
degrees.  The range of motion did not change with repetitive 
testing or due to fatigue.  She had no demonstrable weakness 
of the left lower extremity or knee on testing.  She had no 
demonstrable laxity or instability.  She had some 
patellofemoral crepitation with range of motion that was 
palpable and audible, more on the left than the right.  

The June 2002 VA examination report concluded with a 
diagnosis of chondromalacia of the patella; status post 
chondroplasty and meniscal debridement of the left knee and 
status post OATS procedure of the left knee for osteochondral 
defect of the medial femoral condyle.  The examiner opined 
that, with respect to DeLuca factors, the knee condition 
could go through periods of painful flare-ups that may alter 
her strength, coordination, and range of motion.  The 
examiner thought it would be impossible to estimate the 
degree of deviation during such flare-ups.  

In an addendum to the June 2002 VA examination, the examiner 
noted that a magnetic resonance imaging (MRI) in April 2001 
contains an impression that there was no discrete meniscal 
tear; there was mild edema in the subcutaneous tissues in a 
small cyst posterior to the medial bursa; otherwise normal 
examination.  The examiner also noted that a bone scan in 
August 2001 showed no abnormalities.

Private treatment records include a report of treatment in 
August 2002, which shows complaints of popping, catching, 
swelling, and pain located at the left knee, with swelling 
and pain located at the left foot.  The Veteran reported 
complaints of mild swelling; and pain that was persistent, 
intermittent, mild and achy in character and quality.  
Aggravating factors included weight bearing.  The Veteran 
also complained of significant and frequent weakness. 

On examination there was no deformity, swelling, ecchymosis, 
erythema, mass, or wounds.  The range of motion was not 
significantly restricted.  Palpation revealed no effusion, 
and there was negative patella grind test and no warmth.  No 
tenderness was elicited. McMurray's test was negative.  
Various cited tests suggested the absence of a meniscal 
injury.  The patella tracking demonstrated the patella to be 
in mid alignment with no significant tilt or subluxation.  
There was no significant peripatellar tenderness or 
crepitation.  The treatment provider noted that various cited 
tests failed to demonstrate any evidence of significant 
instability.  The Veteran had full active extension of the 
knee.  The report contains an impression regarding the left 
knee of possible failure of healing meniscal repair versus 
new tear.

When seen in November 2002, the Veteran reported complaints 
of popping, catching, swelling and pain at the left knee.  
The Veteran described the pain as intermittent, moderate, 
burning and achy in character and quality.  The symptoms were 
at the infrapatellar, medially and anteriorly.  The symptoms 
were aggravated by walking, using stairs, and climbing.  The 
Veteran reported that the knee felt stable with all 
activities, including sports.  There was no significant 
swelling.

On examination there was no deformity, swelling, ecchymosis, 
erythema, mass or wounds.  The range of motion was not 
significantly restricted.  Palpation revealed no effusion.  
Lateral displacement apprehension test of the patella and 
patella grind testing were negative, and there was no warmth.  
There was tenderness at the anserine bursa.  McMurray's test 
was negative.  Other testing cited suggested the absence of a 
meniscal injury.  There was no significant tilt or 
subluxation.  There was no significant peripatellar 
tenderness or crepitation.  Stability testing showed no 
evidence of significant instability.  Motor and sensory 
examination demonstrated no focal deficits.  Strength in all 
major motor groups were 5/5, with no fasciculations or 
atrophy.  Reflexes were brisk and symmetrical.  Quadriceps 
testing showed full active extension of the knee. After 
examination the report contains an impression regarding the 
left knee of anserine bursitis; improved significantly 
following intraarticular steroid injection.

VA treatment records in January 2003 show that the Veteran 
underwent consultation regarding physical therapy with 
respect to knee and ankle pain in connection with prospective 
TENS treatment for pain.

Private treatment records include the report of left knee 
surgery in March 2003, which shows a pre- and post-operative 
diagnosis of left knee medial bone arthritis.  The Veteran 
underwent evaluation under anesthesia; diagnostic 
arthroscopy; arthroscopic debridement and total meniscectomy, 
medial knee; mini approach with left knee hemiarthroplasty, 
medial compartment. 

When seen in May 2003, the Veteran reported that there was 
definitely a significant improvement in pain and function, 
but there were some persistence of symptoms.  On examination 
the Veteran had a normal, coordinated and smooth gait.  The 
knee had effusion, well-healed surgical scars, without 
hypertrophy, erythema, induration, or fluctuance.  There was 
normal longitudinal alignment, and no ecchymosis or erythema.  
The range of motion of the left knee was from zero to 130 
degrees.  Palpation revealed negative patella grind test, 
mild effusion, and no warmth.  Tenderness was found at the 
medial condyle.  Cited testing all suggested the absence of 
meniscal injury.  

The patella was in mid alignment, with no significant tilt or 
subluxation.  There was no significant peripatellar 
tenderness or crepitation.  There was no negative patella 
apprehension.  Stability testing of the knee showed no 
evidence of significant instability.  Motor and sensory 
examinations demonstrated no focal deficits.  Strength was 
5/5 with no fasciculations or atrophy.  Reflexes were brisk 
and symmetrical.  The left knee had a full active extension.  

The May 2003 private treatment report contains an impression 
of medial gonarthritis, status post hemiarthroplasty; the 
Veteran was status post hemiarthroplasty of the knee, and was 
recuperating well with significant improvement in pain and 
function.  X-rays demonstrated excellent position of the 
components with no evidence of loosening or subsidence.  

When seen in December 2003, the Veteran reported complaints 
of popping, catching, swelling, and pain at the left knee.  
She reported occasional pain, and the knee function had 
improved and pain was much lessened.  She complained of 
having some increased swelling and tenderness on the medial 
aspect of the knee.  

On examination, the left knee revealed effusion, well-healed 
scars, without hypertrophy, erythema, induration or 
fluctuance.  There was no ecchymosis or erythema.  The range 
of motion was from zero to 130 degrees.  Palpation revealed a 
negative patella grind test, mild effusion, and no warmth.  
Tenderness was noted at the medial condyle.  Cited testing 
suggested the absence of a meniscal injury.  There was no 
significant tilt or subluxation.  There was no significant 
peripatellar tenderness or crepitation.  Stability testing 
showed no evidence of significant instability.  Peripheral 
neurologic examination was essentially nonfocal, and motor 
and sensory examination demonstrated no focal deficits.  
Strength was 5/5 in all major motor groups, with no 
fasciculations or atrophy.  Reflexes were brisk and 
symmetrical.  The knee had full active extension.  The 
impression was that the Veteran was recuperating well, with 
significant improvement in pain and function.  

When seen in July 2004 for treatment of the left foot, the 
Veteran reported complaints of popping, catching, swelling, 
and pain at the left knee.

In a statement from the Veteran submitted in January 2005, 
she reported that she was not recuperating well and that the 
recuperation process had been painful.  She reported that she 
had difficulty climbing stairs. 

Private treatment records in October 2006 show that the 
Veteran was being seen prior to surgery scheduled later that 
month.  The provider noted a past history of undergoing 
unicompartmental knee replacement medial side on the left 
side in 2004.  She had had increased pain since then, which 
had become worse recently. The left leg was very tender to 
palpation of the proximal tibia; the knee was benign, with no 
erythema or effusion.  The range of motion of the knee was 
from zero to 130 degrees.  The assessment was painful 
unicompartmental total knee replacement with evidence of 
loosening bone cement interface and subsidence of tibial 
trey.  The plan was for surgical intervention. 

Private treatment records show that in October 2006 the 
Veteran underwent revision, total knee replacement; removal 
of unicompartmental total knee, left knee. The operative 
diagnosis was degenerative joint disease, left knee, treated 
with unicompartmental knee replacement, now for progression 
of treatment, total knee replacement.  The indications for 
the surgery included complaints of swelling, nighttime pain, 
and difficulty with stairs.  

On the occasion of the aforementioned hearing on appeal, the 
Veteran testified as to the symptomatology attributable to 
her service-connected left knee disability.  She stated that 
she had not been provided a thorough examination regarding 
her left knee disability.  The Veteran further noted that 
increased activity such as walking aggravated left knee, to 
include increased swelling.

The report of a September 2009 VA examination shows that the 
examiner listed the following past surgical history: 1999 
left knee arthroscopic debridement; 2000 left knee 
arthroscopic medial meniscal tear with partial meniscectomy; 
November 2001 left knee arthroscopic OATS (osteochondral 
autograft transfer system) procedure for cartilage 
replacement; 2003 left knee hemiarthroplasty; and November 
2006 left knee total knee arthroplasty.

The examiner made the following findings.  There was no 
doctor-prescribed bedrest or incapacitation in the last 12 
months.  There was no impediment to activities of daily 
living or usual occupation.  The Veteran reported worsening 
symptoms of mobility, but less bone pain, and more muscular 
pain since the total knee arthroplasty.  The Veteran reported 
having constant pain varying from aching level three to 
stabbing level 7.  She reported having sharp shooting pain 
under the associated scar three to four  times per day for 
the last two days.  She reported that she could walk or stand 
for 15 minutes; if she spends one hour at the mall she has a 
pain flare-up with leg swelling, and is unable to exercise.  
She reported that she had flare-ups about once a week lasting 
two to three days if medication is not taken, which involves 
swelling of the leg.  The examiner commented that the 
subjective complaints appeared out of proportion to the 
objective findings and diagnosis.

On examination, the Veteran had a left knee scar medial 
vertical, which was 22.5 by .7 cm., and was flat, smooth, and 
nontender.  There was no loss of tissue or keloids.

Examination of the left lower extremity showed that the 
Veteran had a normal posture and antalgic gait.  The left 
knee had firm brace devices.  There were no amputations or 
prosthetics, and no palpable spasms or tenderness.  There was 
no atrophy or hypertrophy.  The active range of motion of the 
left knee included flexion from zero to 88 degrees, limited 
by difficulty and discomfort.  Extension was full at zero 
degrees.  The examiner noted findings of negative Lachman, 
McMurray, and anterior and posterior drawer tests/signs.  
Grind test was positive.  There was no instability.  

The examiner noted findings that there was no painful motion, 
tenderness, spasms, edema, fatiguability, lack of endurance, 
weakness, or instability, except as noted otherwise.  There 
was no additional limitation of motion after at least three 
repetitions, except as noted otherwise.  The examiner 
commented that additional limitation due to flare-ups could 
not be determined without resorting to mere speculation.  On 
X-ray examination the report contains findings of status post 
TKA; hardware is intact; no evidence of loosening; no joint 
effusion suggested; and alignment appears good.  The 
September 2009 VA examination report contains a diagnosis of 
residuals of left knee TKA; no instability; residual mild 
functional limitation and surgical scar.

A.  Rating for Removal of Semilunar Cartilage, Symptomatic, 
November 8, 2001

As discussed above, review of the medical evidence on file 
shows that on November 8, 2001, the Veteran underwent left 
knee surgery including partial medial meniscectomy in 
treatment of a left knee medial meniscus tear.  Following 
that, the record prior to the October 9, 2006 total knee 
replacement shows some reported symptoms referable to 
symptomatic removal of semilunar cartilage, including 
popping, catching and intermittent swelling of the left knee.  

The Veteran is therefore entitled to a separate, compensable, 
10 percent disability rating effective from November 8, 2001 
until the date of the total left knee replacement on October 
9, 2006,  pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5259, which provides for a 10 percent disability rating for 
removal of symptomatic semilunar cartilage.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.  

A rating in excess of 10 percent for the partial medial 
meniscectomy is not provided under Diagnostic Code 5259 or 
any other rating criteria.  The Board adds that it does not 
find at this time that the partial medial meniscectomy 
component of the service-connected left knee disability 
should be increased on a schedular basis for any other 
separate period based on the facts found during the appeal 
period as shown in the medical records on file at this time.  
Hart, supra.  

B.  Rating for Left knee Disability Other Than for Removal of 
Semilunar Cartilage

For the period prior to the October 9, 2006 total left knee 
replacement, the record does not show that the left knee 
disability meets criteria under any applicable code providing 
for a rating in excess of 30 percent.  As discussed above, 
there is no evidence of any ankylosis of the left knee, or 
malunion or nonunion impairment of the tibia and fibula.  
Thus, evaluation under relevant diagnostic code criteria 
would be of no benefit to the Veteran's claim.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256 and 5262.

As shown in the evidence above, the objective medical 
evidence does not show that the Veteran's left knee 
disability has a limitation of motion that would meet the 
criteria for even a zero percent disability rating.  In this 
regard, no study of the range of motion of the left knee on 
file shows that  the left knee exhibited a range of motion 
with flexion limited to 60 degrees or extension limited to 5 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.   

While the demonstrated limitation of motion for the left knee 
does not approximate that required for a compensable rating 
under Diagnostic Codes 5260 or 5261, the Veteran does 
complain of painful motion which warrants a 10 percent rating 
for the left knee's arthritis. Diagnostic Code 5003; 
VAOPGCPREC 23-97.  However, a rating for limitation of motion 
of the left knee in excess of the 30 percent now in effect is 
not warranted.

A separate rating for other impairment of the knee under 
Diagnostic Code 5257 is not warranted as the record shows no 
findings of any significant subluxation or instability.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257; VA General Counsel 
Opinions VAOPGCPREC 23-97 (July 1, 24, 1997) and VAOPGCPREC 
9-98 (Aug. 14, 1998).  

A rating in excess of the 30 percent by way of a separate 
rating for any other residuals is not assignable under any 
other diagnostic codes involving knee impairment.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5258, 5263.  In this regard, 
there is no evidence of dislocated semilunar cartilage with 
episodes of locking, pain and effusion into the joint; or of 
genu recurvatum.  

A principal complaint involves left knee pain.  The Board has 
therefore considered the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  As discussed above, the evaluation of a 
musculoskeletal disability requires consideration of all of 
the functional limitations imposed by the disorder, including 
pain, weakness, limitation of motion, and lack of strength, 
speed, coordination or endurance.  See DeLuca, supra; See 
also Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Although 
the Veteran repeatedly reported experiencing pain with motion 
of the left knee, there is no objective evidence showing that 
any pain on motion resulted in limitation of function 
warranting a disability rating in excess of the 30 percent in 
effect.   

Lastly, for the period following the October 9, 2007 left 
total knee replacement, the medical evidence does not show 
chronic residuals of the left total knee replacement 
consisting of severe painful motion or weakness in the left 
leg, so as to warrant a higher disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5055.  

In this regard, the report of the September 2009 VA 
examination shows findings that there were no palpable spasms 
or tenderness, no atrophy, or hypertrophy.  The 


range of motion included flexion from zero to 88 degrees, 
limited by difficulty and discomfort.  Extension was full at 
zero degrees.  Further, there was no painful motion, 
tenderness, spasms, edema, fatigability, lack of endurance, 
weakness, or instability.  Also, the examiner opined that 
there was no additional limitation of motion after 
repetitions.

C.  Conclusion

There is no evidence that the service-connected left knee 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards and thus warrant an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1).  There is no showing that the overall left knee 
disability has required frequent hospitalizations for 
treatment, other than that already compensated for by periods 
of a temporary 100 percent rating.  Nor is there any showing 
that the left knee disability has resulted in marked 
interference with employment.  Based on these considerations, 
the Board finds that the RO did not err in failing to refer 
this claim to the Director of the VA Compensation and Pension 
Service for an initial determination.  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).

The preponderance of the evidence being against the Veteran's 
claim for an increased rating in excess of 30 percent for her 
left knee disability, other than the separate 10 percent 
assigned here for removal of semilunar cartilage, 
symptomatic, under Diagnostic Code 5259, effective from 
November 8, 2001 to October 9, 2006.  Beyond that grant made 
here, the evidence is not equally balanced, and the Veteran's 
claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 54-58 (1990).




ORDER

A rating in excess of 30 percent for left knee disability 
other than partial medial meniscectomy of the left knee, is 
denied.

A separate, compensable, 10 percent schedular disability 
rating for partial medial meniscectomy of the left knee, is 
granted effective from November 8, 2001 to October 9, 2006, 
subject to the controlling regulations governing the payment 
of monetary benefits.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


